Citation Nr: 0913532	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected residuals of a subtotal gastrectomy 
for duodenal ulcer disease.   


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active military service from February 1941 to 
November 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service connected residuals, subtotal gastrectomy for 
duodenal ulcer is shown to be productive of an overall 
disability picture that nearly approximates that of  severe 
disablement with associated nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms and 
anemia.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 60 
percent for the service connected residuals, subtotal 
gastrectomy for duodenal ulcer disease are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.111, 4.112, 4.114 
including Diagnostic Code 7308 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the fully favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The November 2006 RO rating decision continued the Veteran's 
service-connected residuals, subtotal gastrectomy for 
duodenal ulcer at a 40 percent disability rating.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7308 provides 
ratings for postgastrectomy syndromes.  

Postgastrectomy syndromes that are mild, with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations, are 
rated 20 percent disabling.  

Postgastrectomy syndromes that are moderate, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss, are rated 40 percent disabling.  

Postgastrectomy syndromes that are severe, with associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, are rated 60 percent disabling.  

At the July 2006 VA examination, the Veteran reported having 
pain, nausea, and occasional sweating after heavy meals.  His 
appetite was fine and that his symptoms affect him less with 
light meals.  He reported that his weight was stable; 
however, he experienced epigastric pain almost daily and had 
to treat it with codeine and heat to his abdomen to 
experience relief.  

The VA examiner noted that there were circulatory 
disturbances and hypoglycemic reactions after meals.  He also 
noted that the Veteran had signs of anemia and there was pain 
and tenderness in his abdomen.  

The examiner diagnosed the Veteran with subtotal gastrectomy 
for duodenal ulcer and asserted that because of this the 
Veteran had chronic abdominal pain and nutritional 
deficiencies.  Notably, the examiner stated that the Veteran 
continued to have moderate to severe functional limitations 
due to his disability.  

After carefully reviewing the findings of the VA examination, 
the VA treatment records, and the private treatment records, 
the Board finds that the service connected residuals, 
subtotal gastrectomy for duodenal ulcer are shown to more 
nearly resemble criteria for a 60 percent rating in this 
case.  

The manifestations during this period are shown to be severe, 
with associated nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and anemia.  
The Board notes that the Veteran does not suffer from 
malnutrition or weight loss; however, a veteran need not 
display all of the symptoms in the rating schedule to receive 
a particular rating.  38 C.F.R. § 4.21.  

Given these facts, the Board finds that the service-connected 
residuals, subtotal gastrectomy for duodenal ulcer warrant an 
assignment of a 60 percent rating, for the period of the 
appeal.  



ORDER

An increased rating of 60 percent for the service-connected 
residuals, subtotal gastrectomy for duodenal ulcer disease is 
granted, subject to the regulations controlling the award of 
VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


